. Martin, J.,

. . delivered the opinion of the court.
, . In this case, the counsel for the plaintiffs and appellees have prayed for the dismissal of the appeal [among other grounds] on the score of its being made returnable to too ° distant a day.
The appeal was granted on the 22d of January, and made retumable on the first Monday of March following. The Code of Practice, art. 583, requires that the appellee be cited at tke next term of tke Supreme Appellate Court, if there be sufficient time for doing so, after allowing him the same -, 7 7 . , . ,. delay which is granted to defendants in ordinary cases. The *221appellees, in this case, reside in the city of New-Orleans. It is clear, therefore, that they might have been cited to appear on some day in the month of February, following, the granting the appeal, which was the next term of the Appellate Court.
So, if an appeal is made returnable to the second term, when there was time to have cited the appellee to the first term, after it was allowed, it will he dismissed.
Nothing requires that the appellee should be cited on the first Monday of a term, nor on any particular day of a term; but, that he must be cited to the next term, if there be sufficient time between the return day, and that on which the appeal was granted, to cite him in, according to law.
This appeal, therefore, was improperly made returnable to the second term, after it was allowed, when there was sufficient time to have cited the appellee to the next term thereafter.
It is, therefore, ordered, adjudged and decreed, that the appeal he dismissed, with costs.